DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03-18-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 8 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to the polar functional group, Yeou teaches that fluoropolymer binder is a repeating unit resulting from polymerization of a fluorine-containing monomer that is at least 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2015/0200399 hereinafter Yeou. 
Regarding Claims 1, 8 and 9, Yeou teaches a lithium battery [1] comprising: a winding element (electrode assembly) that includes an anode (negative electrode) [2], a cathode (positive electrode) [3], a separator [4] disposed between the anode and cathode (paragraph 106), wherein the cathode (positive electrode) [3] comprises a positive active material (paragraph 72); and a mixing binder including a first binder (second fluoropolymer binder), a second binder (non fluoropolymer binder), and a third binder (first fluoropolymer binder) (paragraph 20), wherein the first binder comprises copolymers comprising polyvinylidene fluoride (paragraphs 36-37), included in an amount of 45 wt % to 82 wt %, and an inherently has a tensile modulus of 200 MPa to 600 MPa (paragraph 39), and wherein the third binder (first fluoropolymer binder) comprises vinylidene fluoride- hexafluoropropylene copolymer (paragraph 32 which teaches a repeating unit resulting from polymerization of a fluorine-containing monomer that is at least one selected from the group consisting of tetrafluoroethylene, hexafluoropropylene, chlorotrifluoroethylene, fluorovinyl, and perfluoroalkylvinylether). 

Regarding Claim 3, Yeou teaches that the second binder is a hydrogenated acrylonitrile butadiene rubber (paragraph 113). 
Regarding Claim 4, Yeou teaches that the second binder (non fluoropolymer binder) is included in an amount of 3 to 27 wt % (paragraph 65). 
Regarding Claim 6, Yeou teaches that the third binder (first fluoropolymer binder) comprises vinylidene fluoride- hexafluoropropylene copolymer (paragraph 32) and which inherently has a tensile modulus of 150 MPa to 600MPa. 


Claims 1-4, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2015/0083975 hereinafter Yeou. 
Regarding Claims 1, 8 and 9, Yeou teaches a lithium battery [1] comprising: a winding element (electrode assembly) that includes an anode (negative electrode) [2], a cathode (positive electrode) [3], a separator [4] disposed between the anode and cathode (paragraph 105), wherein the cathode (positive electrode) [3] comprises a positive active material (paragraph 71); and a mixing binder including a first binder (first fluorine containing binder including a polar functional group), a second binder (non-fluorine containing binder), and a third binder (second fluorine containing binder not including a polar functional group) (paragraph 21), wherein the first binder comprises acid-modified polyvinylidene fluoride second fluorine containing binder not including a polar functional group) comprises vinylidene fluoride- hexafluoropropylene copolymer (paragraph 37). 
Regarding Claim 2, Yeou teaches that the copolymer of the fluorine containing binder comprises at least one monomer selected from the group consisting of tetrafluoroethylene, hexafluoropropylene, and chlorotrifluoroethylene (paragraph 32). 
Regarding Claim 3, Yeou teaches that the second binder is a hydrogenated acrylonitrile butadiene rubber (paragraph 112). 
Regarding Claim 4, Yeou teaches that the second binder (non-fluorine containing binder) is included in an amount of 5 to 40 wt % (paragraph 64). 
Regarding Claim 6, Yeou teaches that the third binder (second fluorine containing binder not including a polar functional group) comprises vinylidene fluoride- hexafluoropropylene copolymer (paragraph 37) and which inherently has a tensile modulus of 150 MPa to 600MPa. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729